Citation Nr: 1340309	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-41 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for adenocarcinoma of the lung.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to November 1959.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2004rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a hearing on October 9, 2013.  One week prior to that date, the Veteran, through his representative, submitted a request to cancel that hearing.  As such, the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.702(e).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his lay statements, the Veteran has alleged that his in-service exposure to certain chemicals from bombs and explosives caused his lung cancer.  Specifically, he alleges that, as a munitions expert, he handled and in some cases destroyed munitions.  This exposed him to fine particle inhalation (without protective equipment) of explosive byproducts, propellants, pyrotechnics, TNT, chromium, cadmium, nitroglycerine, etc.  In support of his claim, the Veteran has submitted an article suggesting that munitions testing and training ranges contain chemical constituents and explosive byproducts of spent munitions that pose a toxic threat.  The Veteran has also submitted a Wikipedia entry listing common explosives used during World War II (WWII).  The Veteran has stated that the munitions he handled were from WWII, however he served a decade after that war ended.  Although the Veteran is competent to provide lay evidence of his duties while in service, the record does not establish that he has the requisite knowledge and/or expertise to provide competent lay evidence of the types of chemicals to which he was exposed or the degree of that exposure.  Nevertheless, this evidence is sufficient to suggest that the Veteran may have been exposed to toxic chemicals due to his service as a munitions expert.  Additional development is needed to determine the nature and likely level of any such exposure.

Once that development is completed, a medical evaluation is necessary to determined whether the Veteran's lung cancer was causally linked to his military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the Air Force Material Command and request that they answer (or redirect this inquiry to the proper organization that can answer) the following questions: 

a.  What type of chemicals (such as explosive byproducts, propellants, pyrotechnics, TNT, chromium, cadmium, nitroglycerine, etc.) would likely have been contained in munitions handled by the Air Force from February 1956 to November 1959?  

b.  To what extent would someone with the Veteran's military occupational specialty (MOS) of munitions specialist be exposed to these chemicals in the course of his duties, to include regular handling and occasional destruction of munitions?

Particular consideration of the Veteran's duty stations should be taken.  To this end, the Veteran's service while a munitions specialist included service at Eglin Air Force Base from August 1956 to June 1958 and service at Kadena Air Base in Okinawa, Japan, from June 1958 to November 1959.

c.  Given the prevailing safety practices of the time, what is the likely extent of the Veteran's respiratory ingestion of these toxins?

2.  After completion of paragraph 1, send the Veteran's claims file to a toxicologist, pulmonologist, or other qualified health professional for a medical evaluation and, if necessary, medical examination.  This examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's adenocarcinoma of the lung was the result of a disease or injury in service, to include any chemical exposure established above.

The examiner should provide a complete rationale for the opinion expressed and conclusion reached.  If the examiner finds that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so much be provided.

Additionally, if an examination is performed, the examiner should provide all examination findings.  

3.  Thereafter, review the claims file and readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



